Citation Nr: 1013608	
Decision Date: 04/09/10    Archive Date: 04/29/10

DOCKET NO.  09-28 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Connolly, Counsel






INTRODUCTION

The Veteran served on active duty from February 1946 to May 
1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.

In March 2010, the Veteran submitted additional evidence to 
the Board.  He waived RO consideration of this evidence.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2009).


FINDINGS OF FACT

1.  Bilateral hearing loss is attributable to service.  

2.  Tinnitus is attributable to service.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in active service.  
38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.304 (2009).

2.  Tinnitus was incurred in active service.  38 U.S.C.A. 
§§ 1101, 1110, 1131 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.304 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The 
Veteran's claim is being granted.  As such, any deficiencies 
with regard to VCAA are harmless and nonprejudicial.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. §§ 3.303, 3.304.  

Hearing loss disability is defined by regulation.  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Organic disease of the nervous system such as sensorineural 
hearing loss will be presumed to have been incurred in or 
aggravated by service if it had become manifest to a degree 
of 10 percent or more within one year of the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 38 
C.F.R. § 3.303(b).

The United States Court of Appeals for Veterans Claims ("the 
Court") has held that "the threshold for normal hearing is 
from 0 to 20 dB [decibels], and higher threshold levels 
indicate some degree of hearing loss."  See Hensley v. Brown, 
5 Vet. App. 155, 157 (1993).  The Court, in Hensley, 5 Vet. 
App. 155 (1993), indicated that 38 C.F.R. § 3.385 does not 
preclude service connection for a current hearing disability 
where hearing was within normal limits on audiometric testing 
at separation from service if there is sufficient evidence to 
demonstrate a relationship between the veteran's service and 
his current disability.  The Board notes that the Court's 
directives in Hensley are consistent with 38 C.F.R. § 
3.303(d) which provides that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R.§ 3.303(d).

In order to establish service connection, the evidence must 
show: (1) the existence of a present disability; (2) 
inservice incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability 
and the disease or injury incurred or aggravated during the 
service."  Shedden v. Principi, 381 F. 3d 1163, 1166-67 
(Fed. Cir. 2004).  

There must be competent evidence of a current disability; 
proof as to incurrence or aggravation of a disease or injury 
in service, as provided by either lay or medical evidence, as 
the situation dictates; and competent evidence as to a nexus 
between the inservice injury or disease and the current 
disability.  Cohen v. Brown, 10 Vet. App. 128, 137 (1997); 
Layno v. Brown, 6 Vet. App. 465 (1994).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

In written statements, the Veteran contends that his hearing 
loss and tinnitus have been present since service.  He 
maintains that at least a portion of his hearing loss and 
tinnitus had its origin during service when he was exposed 
acoustic trauma during weapons training and as a radio 
operator.  

The Veteran is competent to report what comes to him through 
his sense; symptomatology which is observable and 
identifiable by lay people represents competent evidence, 
such as varicose veins which "may be diagnosed by their 
unique and readily identifiable features."  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see also Layno v. Brown, 
6 Vet. App. 465 (1994).  

In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 
2009), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) stated that under section 1154(a), 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when: a layperson is competent to 
identify the medical condition; the layperson is reporting a 
contemporaneous medical diagnosis; or lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  See also Jandreau v. Nicholson, 492 
F. 3d 1372 (Fed. Cir. 2007).  

The Court has specifically indicated that lay evidence may 
establish the existence of a current disorder capable of lay 
observation, to specifically include varicose veins, 
tinnitus, and flat feet.  See Barr; Charles v. Principi, 
16 Vet. App. 370, 374 (2002); and Falzone v. Brown, 8 Vet. 
App. 398, 405 (1995).  

The Veteran is competent to report that he has had difficulty 
hearing and tinnitus.  The Board also finds that the Veteran 
is credible, particularly in light of the medical findings 
below.  

A review of service records shows that the Veteran's hearing 
was tested on separation from service in April 1947.  He was 
afforded whispered voice testing which yielded results of 
15/15.  

Post-service, in March 2007 the Veteran reported a gradual 
loss of hearing and constant tinnitus.  He gave a history of 
noise exposure during service.  He also reported post service 
occupation noise, however, he wore hearing protection at that 
time.  A March 2007 audiogram shows hearing loss, although 
not articulated in written form.  See Kelly v. Brown, 7 Vet. 
App. 471, 474 (1995).

On VA examination in September 2007, the Veteran stated that 
his hearing loss began around 35 to 40 years ago and that his 
tinnitus began 30 to 40 years ago.  He gave a history of 
noise exposure during service without hearing protection, 
with episodes of acute tinnitus for several days afterwards.  
After service, beginning in 1952 he did testing of noisy 
commercial pumps for 19 years with hearing protection.  
Audiometric testing was performed which showed that the 
Veteran has hearing loss within the meaning of 38 C.F.R. 
§ 3.385.  

The VA examiner concluded that it would be speculative to 
allocate a degree of current hearing loss and tinnitus to 
military and non-military etiologies.  With regard to non-
military etiologies, the examiner indicated that the Veteran 
had significant civilian noise exposure while he worked 
testing "very noisy commercial pumps for 19 years."  The 
Veteran has disputed this account of his post-service noise 
exposure.  He asserts that the testing was performed on 
nuclear submarines that were very quiet and vibration-free.  

In order to explore the Veteran's assertions that he did not 
have significant post-service noise exposure with the 
findings of the VA examiner, the Board sought a VA medical 
expert opinion so that the complete records could be reviewed 
and a complex medical assessment could be made.  Woehlaert v. 
Nicholson, 21 Vet. App. 456 (2007).

Specifically, the Board requested that the examiner review 
the records in the claims file and provide an opinion as to 
the following questions:

Is it at least as likely as not (a 50% or higher degree 
of probability) that the Veteran's hearing loss and/or 
tinnitus had its clinical onset during active service?

Is it at least as likely as not (a 50% or higher degree 
of probability) that the Veteran's hearing loss and/or 
tinnitus is etiologically related to active service, to 
include exposure to acoustic trauma during weapons 
training and while working as a radio operator?

In a December 2009 opinion, the VA expert, an audiologist, 
concluded that the Veteran's bilateral hearing loss and 
tinnitus are etiologically related to service.  She noted 
that it had been conceded that the Veteran was exposed to 
acoustic trauma during service, that acoustic trauma is known 
to cause hearing loss with a threshold configuration 
consistent with noise-induced hearing loss, and that the 
Veteran currently has hearing loss with a threshold 
configuration consistent with noise-induced hearing loss.  
She indicated that it was at least as likely as not that his 
current hearing loss was caused, at least in part, by the 
noise to which he was exposed during active duty service.  
Further, with regard to tinnitus, she indicated that 
sensorineural hearing loss is known to be frequently 
accompanied by tinnitus.  She provided an opinion that the 
Veteran's current tinnitus was as likely as not related to 
the hearing loss and was also as likely as not caused by his 
active duty noise exposure.  

The Board attaches significant probative value to this 
opinion, as it is well reasoned, detailed, consistent with 
other evidence of record, and included an access to the 
accurate background of the Veteran.  See Prejean v. West, 13 
Vet. App. 444, 448-9 (2000) (Factors for assessing the 
probative value of a medical opinion include the thoroughness 
and detail of the opinion).

In March 2010, the Veteran submitted a private audiogram 
dated in January 2006.  The audiologist stated that the 
Veteran's hearing loss was as likely as not caused by 
military exposure.   

In view of the nature of the Veteran's competent and credible 
complaints regarding hearing loss and tinnitus, the current 
diagnoses of bilateral hearing loss and bilateral tinnitus, 
the nature of those disabilities, and the favorable medical 
opinions relating those disabilities to service, the Board 
concludes that service connection is warranted for bilateral 
hearing loss and tinnitus.  


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


